AUST'V}TT ~l<ni\-2SW
        #-rru   »v\S   FA-usce* i+ewrrv


  ^L -r    AAZof^j^c<_




  ^mi^^tU^ y       Tfiu^tfci^


         r'^yLT^o/S" h^uu^ d- ,*U*-yy*^ >yn>t fcwalvU*ck-




                                                       w*-

                                                  MR. DALE SHUMWAY
                                                  8406 ZODIAC DR
                                                  UNIVERSAL CTY,TX 78148-2611
/*£*&


                                 /Recejved\
                                   DEC 0 7 2075
                                THIRD COUP
             STATEMENT OF APPELLANT'S BILL OF COSTS

RE:    COA #03-15-00513-CV          TRIAL COURT #C2015-0215A



  • FILING FEES - check #1051                      $       195.00


  • PREPARATIONS OF DOCUMENTS                      $       185.00
           Gina Kygar - check #1053


  •   DOCUMENTS FROM DISTRICT COURT

           Clerk of Court - check #1050            $        42.25
           Recorder - check #1049                  $       609.00


      COPY DOCUMENTS AND FILING OF DOCKETING
      STATEMENT
                                                   $       17.62



      COST OF SERVICE (certified mail)
           $3.94 + $9.03                           $       12.97
                                                  $1,061.84




                             Elwyn D. Shumway          '
                                 OCHIIHtUMAIL
                                                                                          U.S. POSTAGE
                                                                                             PAID
                                                                                          UNIVERSAL CITY.TX
                                                                                             78148
  Mr. Dale Shumway                                                                        DEC 04,15
      8406 Zodiac Dr.                                                                       AMOUNT
UniversalCty, TX 78148-2611   7D15 IbbD DDDD 73L1 Efl3fl       UNITED STtTES
                                                               POSTAL SERVICE.
                                                                     1000
                                                                                             $1.64
                                                                                 78711    00101180-05
                                                                                           U.S. POSTAGE
                                                                                                PAID   ,_, _,
                                                                                           UNIVERSAL CITY.TX
                                                                                              78148
                                                                                           DEC 04,15
                                                                                              AMOUNT
                                                                                              $3.45
                                                                                  78711
                                                                                            00101180-05
                                   aiAST.M, T^xrx-S 707H-Z5"«r7
                                                           >